EXHIBIT 10.2

BELMONT SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

APPENDIX A-2

Except as otherwise defined in this Appendix, the terms used herein shall have
the meaning(s) ascribed to them in the Belmont Savings Bank Supplemental
Executive Retirement Plan (“Plan”), to which this Appendix, as amended from time
to time, is appended and into which this Appendix is incorporated by reference.

Participant’s Benefit Percentage: 20% of Participant’s Final Average
Compensation (as defined in the Plan), multiplied by the Participant’s Vested
Percentage, as set forth herein:

 

Participant Name    Date of Hire      Years of Service    Vested Percentage

Hal Tovin

     July 12, 2010      5-9    50%       10 or more    100%

Notwithstanding the foregoing, if prior to the completion of ten (10) Years of
Service, the Participant either is terminated by the Bank without Cause or
resigns for Good Reason, the Participant’s “Benefit Percentage” shall be
multiplied by the following:

 

Years of Service    Vested Percentage

5

   60%

6

   70%

7

   80%

8

   90%

9

   100%

 

A-2